DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The instant amendment serves to cancel withdrawn claims 15-19 and bring the application into full condition for allowance.
The application has been amended as follows:
Claims 15-19 have been cancelled.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
The features of “a sifting device comprising:
a main body having an upper end, a lower end, an upper chamber at the upper end and a lower chamber at the lower end;
the upper chamber having a side wall, an end wall and a mouth;
 an upper chamber central opening on the end wall of the upper chamber, wherein the upper chamber central opening is concentric with the upper chamber;
 an upper chamber offset opening on the end wall of the upper chamber, wherein the upper chamber offset opening is offset from a central axis of the upper chamber;
 a rotatable shaft that rotates about the central axis of the upper chamber and that is disposed in the upper chamber central opening;
 a blade disposed just above the end wall and in attachment with the rotatable shaft such that the blade rotates when the rotatable shaft rotates;
wherein the blade is configured to rotate between an open position and a closed position, wherein in the open position the blade does not cover the upper chamber offset opening, and wherein in the closed position the blade covers the upper chamber offset opening;
 wherein the upper chamber offset opening is configured to allow powdered substance to move from the upper chamber to the lower chamber”
are known in the sifting arts (see e.g., US 5,494,962; fig. 5).
The additional features, however, of-
“a lower sifting element disposed below the upper chamber;
 the lower sifting element defining a plurality of teeth and a lower sifting element central opening, wherein the rotatable shaft is disposed within the lower sifting element central opening and is in attachment with the lower sifting element such that the lower sifting element rotates below the upper chamber when the rotatable shaft rotates”
render the invention novel and non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

 Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
January 14, 2021